          Case 1:21-cv-00129-PAE Document 25 Filed 06/02/21 Page 1 of 1




June 2, 2021

Hon. Paul A. Engelmayer
United States District Judge
Southern District of New York
40 Foley Square, Room 2201
New York, NY 10007

VIA ECF

Re:    Christopher Polk, individually, and on behalf of all others similarly situated, v. Del
       Gatto, Inc.
       Case No.: 1:21-cv-00129-PAE

Dear Judge Engelmayer:

        This firm represents the defendant in the above-mentioned action. On February 24, 2021,
Defendant filed a Motion to Dismiss the Complaint [DE 16]. On March 17, 2021, Plaintiff filed a
Memorandum of Law in Opposition to Defendant’s Motion to Dismiss. [DE 21]. Defendant
requested and was granted an extension of time to Reply to Plaintiff’s Memorandum of Law in
Opposition to Defendant’s Motion to Dismiss. [DE 22-23]. On March 31, 2021, Plaintiff’s Reply
Memorandum of Law in Support of its Motion to Dismiss was filed, and the Motion was fully
briefed. [DE 24].

       As counsel for the movant, pursuant to Your Honor’s Individual Rules and Practices in
Civil Cases, Rule 3(J), counsel is hereby alerting the Court that 60 days have passed since the
motion has been fully briefed.

       We look forward to your decision in this matter.

       Thank you for your courtesies and attention.

                                                   Respectfully submitted,

                                                   FALCON RAPPAPORT & BERKMAN PLLC

                                                   By: /s/ Paul M. O’Brien
                                                           Paul M. O’Brien, Esq.




           1185 AVENUE OF THE AMERICAS | FLOOR 3          265 SUNRISE HIGHWAY | SUITE 50
                      NEW YORK, NEW YORK 10036            ROCKVILLE CENTRE, NEW YORK 11570
            P: (212) 203-3255 F: (212) 203-3215           P: (516) 599-0888 F: (516) 599-0889
